DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the computer-implemented method for providing a graphical
projection of a fixator including rings and struts to correct a deformity of first and second anatomical structure segments comprising: the first and the second images having image planes at an angle with respect to one another; receiving, using the one or more graphical user interfaces, first indications of first locations, within the first image, of a plurality of elements of the fixator; overlaying, using the one or more graphical user interfaces, the graphical projection of the fixator on the second image, wherein the graphical projection of the fixator is rotated relative to the first locations based at least in part on the angle; and receiving, using the one or more graphical user interfaces, second indications of second locations, within the second image, of the plurality of elements of the fixator, wherein the graphical projection of the fixator is employable to assist in providing of the second indications, as set forth in claims 1 and 4-8.

The following is an examiner’s statement of reasons for allowance:
.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773